DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Drye on 02/25/2021.
The application has been amended as follows: 
Claim 2 should read --The gas supplying apparatus according to claim 1, further comprising: an intake duct that has a duct inlet and guides ambient air to the compressor space through the intake port, wherein the intake port is provided on at least one of the perimeter wall and the top wall at [[a]] another location higher than the access sections, and the duct inlet of the intake duct is disposed in the area overlapping the top wall in the up-and-down direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 5-10, the reasons for allowance have not changed from the reasons discussed in the 12/21/2020 Final Rejection.
Regarding Claims 1-3 and 11-12, Applicant incorporated the allowable subject matter from Claim 5 into independent Claims 1 & 11, making each of Claims 1 & 11 allowable for 
Claims 2 & 3 depend on Claim 1, so are also allowable.
Claim 12 depends on Claim 11, so is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746